DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to PCT/US2019/012428, which further claims priority to Provisional application 62/614,204, filed January 5, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is being considered by the examiner. 

Status of Claims
Claims 10-25, as amended below, are in condition for allowance.  Claims 1-9 are canceled as of January 29, 2021. 

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with William Spencer on November 3, 2021.  

TITLE
	The title has been changed as follows: 
	“COMPOUNDS AND METHODS FOR REDUCING OR INHIBITING AGGREGATION OF PROTEINS IN A SUBJECT”


CLAIMS
The claims are amended as follows:
	22. (Currently Amended) A method of reducing 


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Formula (I) of the instant application is free of the prior art. The instant claims are a reasonably broadened version of previously allowed US Patent NO: 10538553-B2 (US-PUB: US-2019-0211059-A1 on IDS; application 16/240,673 filed January 4, 2019, claiming priority to the same provisional application (62/614,204, filed January 5, 2018) as the instant application). Therefore the compounds and methods of the instant claims qualify as patentable subject matter that is both novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658